Per Curiam.
This cause having been duly considered, by the court, and Mr. Chief Justice Whitfield, Mr. Justice Taylor and Mr. Justice Hocker being of opinion that the *19judgment should be reversed, while Mr. Justice Shackle-ford, Mr. Justice Cockrell aud Mr. Justice Parkhill are of opinion that the judgment should be affirmed, and there being no prospect of a change of judicial opinion, the judgment should be affirmed on the authority of State ex rel. Hampton, v. McClung, 47 Fla., 224, 37 South. Rep., 51, and it is so ordered.